Title: To John Adams from Francis Dana, 25 January 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg Jany: 14/25th. 1782
My dear Sir

I answered your letter of the 14th. of Decr: on the 2/13th. inst: by post. I have also wrote to Mr: T. through the same channel, and enclosed the paper from France which you desired I wou’d send you. I have no copy of Spain’s. I have seen Russia and Austria to France but ’tis not probable I cou’d obtain a copy of that if I asked for it; I am loth to make a request there, which may not be granted, as it wou’d give him uneasiness to refuse it; yet I want exceedingly to have it. I will feel about, and try if I cannot be gratified with it. If I am, you shall have it by the earliest opportunity. All as yet stands well between us, and if I had the language I wou’d cultivate the acquaintance with more assiduity. There are some persons about him exceedingly agreable—I am in statu quo. I believe there is no mischief plotting against us, and therefore I am the more patient. Sometime past I intimated to you that I wished to communicate a matter of some consequence to you but that I dared not to do it unless by a private opportunity. I shall bear it in mind and give it to you as soon as it may safely be done. In my opinion ’tis a clue to the conduct of the Gentleman to whom you say you gave your sentiments in detail on a certain occasion, so far, at least, as respects the advice I received from him but did not follow.—Mr: T. speaks of the particular mediation between Britain and Holland under the sole conduct of the illustrious Sovereign of this Empire: but, it is my opinion, that all her kind offices to affect a reconciliation between two Nations seperat’d by political objects of such magnitude, will be exerted in vain, unless Britain shou’d be much more humbled than at present: so that I believe the matter will never come to what he calls “one of their short referendums.” However another Russian Minister will be with you upon that business shortly.
I wait with some impatience for your promised letter; but upon this subject I must give some further cautions. It will be adviseable for you to write upon paper nearly similar to this (you have some of the same) and to fold up your letters after the same manner, and seal them with wafers only, and then cover them as before. But besides if you have any letters to forward to me of a different size and fold than what commonly passes between Merchant and Merchant, after covering them to Messrs: Strahlborn & Wolf, direct them to Messrs: de Bruyn & Co: at Riga with a request to forward them under their cover and seal to those Gentlemen. Some of my last letters came in this way (as they tell me) forwarded by Messrs: de Lande & Finje of Amsterdam. Though the expence of postage will be considerably greater yet there is a very particular reason for pursuing this course.
Mr: T. has enclosed me the answer of the Gentn: you consulted upon a certain matter for me. He has stated as moderately as I expected, his present benefits vize at abt 218. or 220£ sterlg: a year. He has not said what sum he shou’d expect from me, but has said, I believe very truly, that his affairs become daily more advantageous and solid—that he shou’d expect to have some hopes of a maintenance and of preferment in case. The latter you know I cou’d not procure for him; and indeed there cannot be the least prospect of its taking place, Congress from principles perhaps of œconomy, I believe, will not make any such appointments in future, and in this I think they are right. A maintenance he most certainly wou’d have, for living with me, his apparel washg. &c woud be his principal expences. I shou’d not hesitate to give him £150. or 200£ sterlg: a year. But as I hinted to you in my last, I cou’d not give him any encouragement even of this, while my own stipend remains as it does. If therefore Congress shou’d not explain themselves upon my letter written from Paris (which I shew to you) to my advantage, my stay here will not be long. I cou’dn’t entertain the least thought of inviting him to my assistance. He will therefore not think of the matter any further unless he hears directly from me upon the subject. He may rely upon it I shall always treat him with candour and shall make my propositions openly to him, whenever it will suit my own circumstances. He will then judge whether they will agree with his. May I beg you to present him my regards and to assure him he has much of my confidence and esteem not only for the services he has already rendered our Country but on account of his great personal worth, and that I shou’d really be happy to have an occasion to reward his Merit.
I hope you will be so kind as to permit a copy to be taken of General Washington’s Miniature picture for me. Mr: T. will readily seek out the Limner who took one for Mr: Parker, if a better is not to be found. That I think, was well executed. I shou’d be glad this might be done as soon as may be, and that some safe opportunity may be sought out to forward it to me. Let it be put into a little case as your’s.
Your Son is in high health, he pursues his Latin—has translated Corn: Nep: throughout, and is just begining upon Cicero’s Orations. Do you think ’tis time for him to read History, and which shou’d you prefer? I have subscribed to the British Library here where there is a good collection of English Authors. Wou’d it not be adviseable that he shou’d compose in French, and to that end that he shou’d write you in French? You will please to give him such directions as you think best for the persuit of his studies.

I am, my dear Sir, with much esteem & regard your friend & obedient, humble Servant


P.S. When you address to me pray omit titles, especially such as do not belong to me. I have no right to any other than I brought to Europe with me.

